Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Premium of America LLC appeals the district court’s order granting the Appel-lees’ Fed.R.Civ.P. 12(b)(6) motion to dismiss the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Premium of America LLC v. POA, No. l:12-cv-00580-WDQ, 2012 WL 4480693 (D.Md. Sept. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.